FILE
                                                              IN CLERK'S OFFICE
                                                     SUPREME COURT, STATE OF WASHINGTON

                                                                  SEP 2 5 2014
                                                           DATE_ _ _ _.




                              ,..,   ....

   IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                        )
                                            )        No. 80727-2
                   Petitioner,              )        (consolidated with 86513-2)
                                            )
      v.                                    )        EnBanc
                                            )    .
BRIAN WILLIAM FRAWLEY,                       )
                                             )
                   Respondent.               )
                                            ·)
STATE OF WASHINGTON,                         )
                                             )
                   Respondent,              }
                                            )
      v.                                    )
                                            )
RONALD EUGENE APPLEGATE,                    )
                                            )
                    Petitioner.             )
                                            )        Filed         SEP 2 5 2014

      C. JOHNSON, I.-These consolidated criminal cases involve whether a

defendant can waive his right to a public trial under article I, section 22 and/or
State v. Frawley, 80727-2 (consol. with 86513-2)


article I, section 10 of the Washington State Constitution. In State v. Frawley, 140
Wash. App. 713, 167 P.3d 593 (2007), the Court of Appeals reversed Brian

Frawley's conviction for first degree felony murder because the trial court closed

the courtroom without performing a Bone-Club 1 analysis. In State v. Applegate,

163 Wash. App. 460, 259 P.3d 311 (2011), the Court of Appeals affirmed a jury's

determination of aggravating factors supporting Ronald Applegate's exceptional

sentence for his 2005 conviction for rape of a child because the defendant waived

his public trial right. In both cases, because the State has not established waiver,

we affirm Frawley and should reverse Applegate.

                              FACTS AND PROCEDURAL HISTORY

                                        a. State v. Frawley

       In 2004, Brian Frawley was charged with first degree felony murder. At

trial, voir dire was divided into two phases: individual and general voir dire. At the

individual portion of voir dire, some jurors were to be questioned in the judge's

chambers regarding their answers on the juror questionnaire. Before this occurred,

the court engaged in an extensive colloquy concerning Frawley's right to be

present for the individual voir dire and he waived this right to be present. The court




        1
            State v. Bone-Club, 128 Wash. 2d 254, 906 P.2d 325 (1995).


                                                 2
State v. Frawley, 80727-2 (consol. with 86513-2)


and counsel for both sides then interviewed 35 prospective jurors in chambers.

Eleven prospective jurors were stricken for cause.

       For the general voir dire, the court proposed closing the courtroom to the

public out of concern that the space would not be large enough for both the venire

and the public. 2 The court inquired into whether Frawley would waive his right to

have the public present and eventually engaged Frawley in another extensive

colloquy where the trial judge concluded that Frawley waived his right to have the

public present during general voir dire. The jury was selected and eventually

convicted Frawley of first degree felony murder.

       On appeal, the Court of Appeals issued a split decision in which it held that

(1) the trial court improperly closed the courtroom for the individual voir dire

without performing a Bone-Club analysis and (2) Frawley did not waive his right

to have the public present during individual voir dire. As a result, the Court of

Appeals reversed Frawley's conviction. Frawley, 140 Wash. App. 713. The State

petitioned this court for review, and consideration of the petition was deferred

pending resolution of State v. Strode, 167 Wash. 2d 222, 217 P .3d 310 (2009), and

State v. Momah, 167 Wash. 2d 140, 217 P.3d 321 (2009), and then again pending

resolution of State v. Wise, 176 Wash. 2d 1, 288 P.3d 1113 (2012). This court then


       2
       The court had addressed the entire venire the day before without excluding the public by
moving across the hall to a larger courtroom.


                                               3
State v. Frawley, 80727-2 (consol. with 86513-2)


granted the petition for review. State v. Frawley, 17 6 Wash. 2d 1030, 299 P .3d 19

(2013).

                                     b. State v. Applegate

       In 1996, the State charged Ronald Applegate with second degree rape of a

child. Applegate fled but was eventually arrested in 2004. He was convicted with

three aggravating factors supporting an exceptional sentence, but his sentence was

overturned on appeal and remanded for a new trial on the aggravating

circumstances only.

       Prior to voir dire at the new trial, the trial judge addressed the courtroom,

asking if either party or any member of the public present in the courtroom3 would

object if individual potential jurors who wanted to could discuss issues raised in

the juror questionnaire in a "less open setting." Applegate Report of Proceedings

(RP) (Aug. 10, 2009) at 26. Defense counsel stated that such a determination was

entirely within the court's discretion, but the State indicated that the court needed

to address whether Applegate himself objected because "[t]he public would be

excluded under the circumstances." RP (Aug. 10, 2009) at 26. The court

responded, "Under Momah, as I recall, it didn't even state that the factors need to

be specifically addressed, because it still is a trial of record. We can still address

       3
         The State indicated that there was one member of the public present in the courtroom. It
does not appear that this individual voiced an objection.


                                                4
State v. Frawley, 80727-2 (consol. with 86513-2)


those factors[ 4J at another time." RP (Aug. 10, 2009) at 27. The discussion was then

tabled until the court could address the entire jury pool later that afternoon.

       After voir dire had started, the court identified one juror likely to be

questioned privately based on the questionnaire. 5 The court addressed the

courtroom again, asking if any member of the jury pool or public had any objection

to the court speaking with the juror in chambers. The court explained, "It would be

a public proceeding. Any member of the public that is available to come in [it] will

have the outer door open for that purpose." 6 RP (Aug. 10, 2009) at 118. The court

again asked if there were any objections, but the State voiced concern that

Applegate had yet to state whether he objected. The court stated, "[I]n terms of I

believe the five factors set forth[,] referred to as the [Bone-Club] factors[,] I

believe those have been met." RP (Aug. 10, 2009) at 119. The court then asked if

Applegate had any objections. Initially, Applegate's attorney stated that he had no

objection, but the court sought clarification that Applegate himself rather than just


       4
           The court appeared to be referring to the five factors set out in Bone-Club.

       5
         Four jurors wished to speak privately regarding the questionnaire, but as the court
indicated, three were near the end of the panel and unlikely to be selected. The remaining juror
was near the beginning of the panel and was more likely to be selected.

       6
         The court stated multiple times throughout this discussion and at the in-chambers
questioning of the juror that the individual questioning had to and did remain a public
proceeding. During the in-chambers questioning, the judge stated for the record, "The inner and
outer door to my chambers are open. The courtroom door is closed, but this must remain a public
proceeding." RP (Aug. 10, 2009) at 120.


                                                   5
State v. Frawley, 80727-2 (consol. with 86513-2)


his counsel did not object Defense counsel then had a brief sidebar with Applegate

and returned on the record to state, "I have talked it over with Mr. Applegate. He

has no objection ... to going back into chambers and asking these questions

without the public .hearing." RP (Aug. 10, 2009) at 119. The juror was briefly
  .

questioned in chambers by both parties, and then all returned to the courtroom to

continue voir dire. The juror was impaneled, and the jury eventually returned a

special verdict finding each aggravating factor supporting an exceptional sentence

of 120 months.·

         The Court of Appeals affirmed Applegate's exceptional sentence. Applegate,

163 Wash. App. 460. Applegate then sought review from this court, alleging multiple

errors. This court granted review on the public trial issue only and requested

additional briefing as to whether any violation of Applegate's public trial right was

de minimis. State v. Applegate, 176 Wash. 2d 1032, 299 P.3d 19 (2013). The
     . .        '       .




American Civil Liberties Union of Washington, Allied Daily Newspapers of

Washington, Washington Newspaper Publishers Association, and Washington

Coalition for Open Government joined in filing a brief as amici curiae in both

cases.




                                               6
State v. Frawley, 80727-2 (consol. with 86513-2)


                                           ANALYSIS

                                    a. Bone-ClubAnalysis

       In Wise and State v. Paumier, 176 Wash. 2d 29, 288 P.3d 1126 (2012), this

court solidified the role of the public trial right in the context of the voir dire phase

of a trial. The public trial right is found in two sections of the Washington

constitution: article I, section 22, which guarantees a criminal defendant a right to a

"public trial by an impartial jury," and article I, section 10, which guarantees that

'lj]ustice in all cases shall be administered openly." The public trial right applies

to jury selection, including the individual questioning of prospective jurors, Wise,
176 Wash. 2d at 11, but the right is not absolute, Bone-Club, 128 Wash. 2d at 259. A

trial court may question potential jurors individually outside of the public's

presence-·-thereby closing the courtroom-but only after considering the five

Bone·-Club factors 7 on the record. Wise, 176 Wash. 2d at 13. Closure of the courtroom

without this analysis is a structural error for which a new trial is the only remedy.

Wise, 176 Wn.2dat 15.


        7. These factors are (l) the proponent of closure must show a compelling interest, and
where that need is based on a right other than an accused's right to a fair trial, the proponent must
sha;w a '"serious and imminent threat'" to that right; (2) anyone present when the closure motion
is made must be given an opportunity to object to the closure; (3) the proposed method for
curtailing open access mqst be the least restrictive means available for protecting the threatened
interests; (4) the court:ri:mst weigh the competing interests of the proponent of closure and the
public; and (5) the order must be no broader than necessary in application or duration. Bone-
Club, 128 Wash. 2d at 258·59 (quoting Allied Daily Newspapers of Wash. v. Eikenberry, 121
Wn.2d 205,210, 848 P.2d 1258 (1993)).


                                                  7
State v. Frawley, 80727-2 (consol. with 86513-2)


            In fiVise, the trial court initiated in-chambers questioning of 10 jurors but did
                .        ''

no~. analyze        the Bone-Club faCtors on the record. We reversed Wise's conviction,

holding that the trial court violated his right to a publk trial by implementing a

closure without first engaging in a Bone-Club analysis.

            s·imilar to T558 U.S. 209, 215, 130 S. Ct. 721, 175 L. Ed. 2d 675 (2010). Weighing

this eompelling interest against competing interests ensures that trial courts give

due   ~~onsideration      to the interests furthered by maintaining an open proceeding,

such as fostering public confidence in the system and the appearance of fairness.

Considering altematives to closure is imperative-even when neither party has



                                                 8
State v. Frawley, 80727-2 (consol. with 86513-2)


offered     ~n   alternative-because "[t]he process of juror selection is itself a matter of

importance, not simply to the adversaries but to the criminal justice system.''

Presley, 558 U.S. at 214 (alteration in original) (quoting Press-Enter. Co. v.

Superior Court, 464 U.S. 501, 505, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984)). In

light of the important purpose served by each factor, it would be counterintuitive to

hold that a trial judge's obligation to articulate and assess every Bone-Club factor

on the record is excused by a single statement that he believed that the factors

"ha[d] been met." RP (Aug. 10, 2009) at 119.

       In both cases, the in-chambers questioning of jurors constituted a closure of

the courtroom under Wise, 176 Wash. 2d 1. 8 In neither case did the trial court analyze

each Bone-Club factor on the record prior to instituting the closure. Both closures,

therefore, were a violation of each defendant's public trial right.

                                      b. Affirmative Waiver

        In both cases, the State argues that the defendant affirmatively waived his

public trial right and therefore cannot challenge the closure. The State in Applegate

further argues that because Applegate affirmatively waived his right to a public



        8
         There may be an argument that no closure occurred in Applegate because of the trial
judge's statements on the record that the in-chambers questioning would be a "public
proceeding" and that any member of the public could view the proceeding. RP (Aug. 10, 2009)
at 118. Because the State in Applegate did not assert this argument, we decline to address the
issue.


                                                 9
State v. Frawley, 80727-2 (consol. with 86513-2)


trial and does not have standing to assert a violation of the public's right to a public

trial, he has no claim to assert.

       A "waiver" is an "intentional relinquishment or abandonment of a known

right or privilege." Jqhnson v. Zerbst, 304 U.S. 458, 464, 58 S. Ct. 1019, 82 L. Ed.

1461 ( 193 8). Courts "indulge every reasonable presumption against waiver of

fundamental rights," City of Bellevue v. Acrey, 103 Wash. 2d 203, 207, 691 P .2d 957

(1984) (citing Glasser v. United States, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680

(1942)), and the prosecution bears the burden of establishing a valid waiver, State

v. Wicke, 91 Wash. 2d 638, 645, 591 P.2d 452 (1979). In general, the waiver of a

constitutional right must be made knowingly, voluntarily, and intelligently, State v.

Thomas, 128 Wash. 2d 553, 558, 910 P.2d 475 (1996), but waivers of different

constitutional rights meet this standard in different ways. Compare Thomas, 128

Wash. 2d at 559 ("As with the right to self-representation, the right not to testify, and

the right to confront witnesses, the judge may assume a !mowing waiver of the

right from the defendant's conduct."), with City of Seattle v. Williams, 101 Wash. 2d

445,452, 680 P.2d 1051 (1984) (lmowing waiver requires defendant be informed

of his constitutional right to a jury trial, and if the right is waived, he must be

afforded a certain number of days in which to change his mind); State v. Stegall,




                                               10
State v. Frawley, 80727-2 (consol. with 86513-2)


124 Wash. 2d 719, 725, 881 P.2d 979 (1994) ("[T]he inquiry by the court will differ

depending on the nature of the constitutional right at issue.").

       In Strode, this court suggested that because a defendant's article I, section 22

public trial right is part of the same constitutional provision as the defendant's right

to a jury trial, it should be subject only to waiver in the same manner. Strode, 167

Wash. 2d at 229 n.3. A waiver of the right to a jury trial does not require a colloquy

or on-the-record advice as to the consequences of a waiver, but it does require an

affirmative and unequivocal personal expression of waiver from the defendant.

Stegall, 124 Wash. 2d at 725 (citing Acrey, 103 Wash. 2d 203 at 207-08). Our court

rules have formalized this process by requiring a written waiver from the

defendant. CrR 6.1 (a) ("Cases required to be tried by jury shall be so tried unless

the defendant files a written waiver of a jury trial, and has consent of the court.").

Therefore, a knowing, voluntary, and intelligent waiver of the public trial right

would require, at the very least, a written waiver signed by the defendant expressly

acknowledging and waiving the right. No such procedure was followed in these

cases, and the record in these cases does not reveal an equivalent colloquy that

satisfies this standard.

        In Frawley's case, no dispute exists that Frawley was advised of his right to

be present during individual voir dire. The question then becomes if and how a



                                               11
State v. Frawley, 80727-2 (consol. with 86513-2)


waiver of his right to be present affects his right to have the public present. The

State argues that the underlying purpose of questioning individual jurors-to

further juror candor, thus promoting the defendant's right to an impartial jury-

would be defeated if Frawley's waiver of his right to be present did not also

implicitly waive his right to have the public present. We disagree.

       In In re Personal Restraint of Morris, 176 Wash. 2d 157, 288 P.3d 1140

(2012), we discussed and resolved this argument. In that case, similar to what

occurred in Frawley, the defendant waived his presence for the in-chambers

questioning of individual jurors in order to promote juror candor. Our plurality

opinion held that waiver of the right to be present should not be conflated with

waiver of the right to a public trial because waiver of the former does not

necessarily imply knowledge ofthe latter. We found no discussion of the

defendant's public trial right before the closure and thus no waiver of the public

trial right.

       In Frawley's case, because the trial court made no mention of Frawley's

public trial right before the individual juror questioning-only his right to be

present---Morris controls. We cannot equate a waiver of the right to be present




                                               12
State v. Frawley, 80727-2 (consol. with 86513-2)


with a waiver of the right to a public trial; we require an independent knowing,

voluntary, and intelligent waiver of the public trial right. 9

       The record in Applegate also does not support finding a knowing and

intelligent waiver. Although defense counsel, upon request from the trial judge,

consulted with Applegate before stating that Applegate had no objection to in-

chambers juror questioning, no indication was given that Applegate was informed

of his right to a public trial or any consequences associated with waiving that right.

Thus, neither Frawley nor Applegate made a knowing, voluntary, and intelligent

waiver of their right to a public trial provided by article I, section 22.

       While it may be tn1e that a closure should not be subject to challenge on

appeal when there is a valid affirmative waiver of a defendant's article I, section 22

public trial rights, it is necessary to emphasize that the doctrine of affirmative

waiver is inconsistent with the Bone-Club analysis. This is the case because the

Bone-Club analysis already incorporates a waiver analysis as the second factor,

which explicitly compels the trial court to ask if anyone objects to the closure.

       Allowing a closure with only an affirmative waiver by the defendant-and

no Bone-Club analysis-negates the very purpose of requiring a Bone-Club



       9
         Because we find no waiver as to the individual portion of voir dire, we need not assess
whether the trial court's colloquy with Frawley concerning general voir dire could have
constituted waiver.


                                               13
State v. Frawley, 80727-2 (consol. with 86513-2)


analysis, which is to ensure that the trial court "resist a closure ... except under the

most unusual circumstances." Bone-Club, 128 Wash. 2d at 259. We confine closures

to the "most unusual circumstances" in order to protect both the defendant's and

the public's right to.an open trial. Wise, 176 Wash. 2d at 16 (citing State v.

Easterling, 157 Wash. 2d 167, 174-75, 137 P.3d 825 (2006)). If a trial court allows a

closure without applying the Bone-Club factors-i.e., without finding a compelling

interest justifying the closure or considering alternatives such that the closure is the

least restrictive means of protecting that compelling interest-the public's right to

a public proceeding is implicated and remains implicated even where a defendant

could be found to have knowingly, voluntarily, and intelligently waived his or her

right to have the public present. Because a courtroom closure implicates both the

public's interest in openness under article I, section 10 and the defendant's

interests under article I, section 22, a constitutional violation exists absent proper

justification for the closure (as required by Bone-Club) even though we have

recognized that under some circumstances, a new trial is not always required to

remedy that constitutional violation.

       Further, the public does not waive its right to have "OJustice ...

administered openly," WASH. CONST. art. I, section 10, simply because no member

of the public objected to the closure. "The public has a right to be present whether



                                               14
State v. Frawley, 80727-2 (consol. with 86513-2)


or not any party has asserted the right." Presley, 558 U.S. at 214. Allowing a

criminal defendant to affirmatively waive his public trial rights could now allow a

defendant to consent to locking the courtroom door for the entirety of his criminal

trial. Just because a valid affirmative waiver renders a closure free from challenge

on appeal should not mean that the error does not occur to the detriment of others.

                              c. Contemporaneous Objection

       The State in Frawley also argues that under the Rules of Appellate

Procedure, a party can claim an error for the first time on review only if the error is

"manifest error affecting a constitutional right." RAP 2.5(a)(3). Such a rule,

however, would require this court to overrule many of our cases holding that a

party may claim a public trial right error for the first time on appeal. See Paumier,

176 Wash. 2d at 36-37; Wise, 176 Wash. 2d at 15; Easterling, 157 Wash. 2d at 173 n.2.

This court will overrule an established rule only if a party can show that the rule is

incorrect and harmful. City ofFederal Way v. Koenig, 167 Wash. 2d 341, 346-47, 217

P.3d 1172 (2009) (quoting Riehl v. Foodmaker, Inc., 152 Wash. 2d 138, 147,94 P.3d

930 (2004)). The State has made no showing that the rule in Wise, Paumier,

Easterling, and other cases is incorrect or harmful.

        Our public trial jurisprudence has made clear that proceedings to which the

public trial right attaches must be kept open and public. The exception to this rule



                                               15
State v. Frawley, 80727-2 (consol. with 86513-2)


allows courts to institute closures only when necessary, on a case-by-case basis,

after performing the Bone-Club analysis. Requiring a contemporaneous objection

in order to preserve a public trial error for review would have the opposite effect.

Under such a rule, a trial court could permit a closure whenever the defendant did

not object, except for situations in which the closure was "manifest" error, as

defined by a common law approach. In practice, such a rule would create a

perception of trial proceedings that could be presumptively closed, with open

proceedings serving as the exception to the rule. This is inconsistent with our

public trial rights jurisprudence, and we decline to overrule the long-standing rule

that public trial rights violations may be asserted for the first time on appeal.

                                       d. De Minimis

       Lastly, Frawley and Applegate argue that any violation of their public trial

right was not de minimis. Specifically, they point out that only federal cases have

recognized a de minimis analysis for public trial rights violations. Analyzing the

Gunwall 10 factors, Applegate argues that the Washington public trial right is

broader and more protective than the federal public trial right.

       A Gunwall analysis, however, is unnecessary here. While we have relied

upon and incorporated various aspects of federal law in developing our public trial



        10
             State v. Gunwall, 106 Wash. 2d 54, 720 P .3d 808 (1986).

                                               16
State v. Frawley, 80727-2 (consol. with 86513-2)


right jurisprudence, we are solely within the realm of interpreting the state

constitution. We do not require Gunwall to take us any further. Looking to

Washington law, even if the brief in-chambers questioning of one juror could

constitute a de minimis violation of a defendant's public trial right, such a

conclusion would find no place in our public trial rights case law. We have

considered a de minimis argument in the context of public trial rights in past cases,

and in Easterling, 157 Wash. 2d at 180, we expressly rejected a de minimis approach

as advocated for in the dissenting opinion. We have not deviated from this holding.

Thus, in both cases here, the closures were not de minimis.

                                        CONCLUSION


       An open and public trial serves as a "core safeguard in our system of

justice," providing accountability and transparency and allowing the "public to see,

firsthand, justice done in its communities." Wise, 176 Wash. 2d at 5, 6. People not

actually attending trials can be confident that courts are observing standards of

fairness, knowing that because anyone is free to attend, established procedures are

being followed and deviations will become known. Press-Enter. Co., 464 U.S. at

508. Closures of the courtroom should be instituted only in the rarest of

circumstances, as dictated by an on-the-record analysis of the Bone-Club factors.




                                               17
State v. Frawley, 80727-2 (consol. with 86513-2)


We affirm the Court of Appeals in Frawley and should reverse in Applegate, and

we should remand both cases for further proceedings.




WE CONCUR:




                                               18
State v. Frawley (Brian W.); State v. Applegate (Ronald E.)




                                         80727-2




      Stephens, J. (concurring)-The lead opinion correctly recognizes that the

in-chambers voir dire in these cases was a closure that violated Brian Frawley's

and Ronald Applegate's public trial rights. And, it correctly concludes that neither

defendant waived his right to challenge the closure under our constitutional waiver

standard. I therefore concur in the lead opinion's holding that "neither Frawley nor

Applegate made a knowing, voluntary, and intelligent waiver of their right to a

public trial provided by article I, section 22." Lead opinion at 13.

      Unfortunately, the lead opinion clouds the clarity of this holding by going on

to suggest that the very waiver analysis it applies is inconsistent with our Bone-

Club1 analysis. I respectfully disagree. Whether a defendant waives his right to

assert a constitutional error presents a different question from whether such error

occurs; no error occurs when a court validly closes a proceeding under the Bone-

Club analysis. But, even in the absence of a full Bone-Club analysis, a defendant

is entitled to waive his right to an open court, if the waiver meets the constitutional


       1 State   v. Bone-Club, 128 Wash. 2d 254, 906 P.2d 325 (1995).
State v. Frawley (Brian W.); State v. Applegate (Ronald E.), 80727-2
(Stephens, J., concurring)




standard for waiver. There is nothing so unique about the public trial right under

article I, section 22 of the Washington Constitution or the Sixth Amendment to the

United States Constitution that makes it categorically unwaivable. On this score, I
agree with much of the analysis set forth in Justice Gordon McCloud's

concurrence/dissent.     I cannot join her opinion, however, because the waivers

presented in both of these cases failed to meet the constitutional waiver standard.

         There can be little doubt as to Mr. Frawley's case. Regardless of whether

Mr. Frawley may have ultimately waived his right to a public trial on the record,

this occurred after the court had conducted individual voir dire in chambers and

applied only to remaining portions of voir dire. Compare 1 Verbatim Report of

Proceedings (VRP) (Nov. 28, 2005) at 67-68 (waiving only right to presence for

individual voir dire in chambers), with 6 VRP (Feb. 14, 2006) at 864-67 (waiving

public trial right for remainder of voir dire). Mr. Applegate's case is less clear. He

indicated, through counsel, that he had no objection to in chambers voir dire, but

the discussion that preceded the conversation between the court and counsel
concerning Applegate's waiver was confused at best and misstated the law at

worst.

         Critically, the judge indicated that the voir dire of jurors in chambers would

be public:

         Is there any member of the jury panel or any member of the public who is
         present who has an objection to our speaking with juror No.2 I guess in my



                                            -2-
State v. Frawley (Brian W.); State v. Applegate (Ronald E.), 80727-2
(Stephens, J., concurring)




      office? It would be a public proceeding. Any member of the public that is
      available to come in I will have the outer door open for that purpose.

Appelgate Report of Proceedings (Aug. 10, 2009) at 118. Applegate's counsel and

the judge then had the following exchange:

             THE COURT: Mr. Nelson, do you or your client have any objection
      to--
                MR. NELSON: No.
                THE COURT: Are you speaking for yourself and for your client?
                MR. NELSON: I'm not speaking for my client. I'm speaking for
       myself as his counsel. I don't know if he heard.
                THE COURT: All right. Well, we have addressed it previously.
       I'll let you step into my office to discuss it with him.
                MR. NELSON: Could I first have a side bar with your Honor?
                THE COURT: Yes.
                (Side bar.)
                MR. NELSON: Thank you, your Honor. For the record, I have
       talked it over with Mr. Applegate. He has no objection and I have no
       objection to going back into chambers and asldng these questions without
       the public hearing.
                THE COURT: It must remain a public proceeding. So I will open
       the doors to my office.

Id. at 119-20.

       As the lead opinion notes, the State does not argue that the in-chambers voir

dire was actually a public proceeding. Lead opinion at 9 n.8. Nor would this be

consistent with our precedent. State v. Wise, 176 Wash. 2d 1, 288 P.3d 1113 (2012);

State v. Paumier, 176 Wash. 2d 29, 288 P.3d 1126 (2012). Nonetheless, the trial

court's insistence that the in-chambers proceeding was not a closure strongly

suggested that no public trial right was even implicated. Based on this advisement,

I find it impossible to conclude that Applegate made a "knowing" and "intelligent"

decision to "waive" his right.



                                           -3-
State v. Frawley (Brian W.); State v. Applegate (Ronald E.), 80727-2
(Stephens, J., concurring)




      I think it is important to recogmze that public trial rights, like other

important trial rights, are waivable.     The presence or absence of a Bone-Club

analysis is not determinative of whether a defendant will be allowed to challenge a

violation of article I, section 22. It is equally important to recognize that a waiver

is valid only when knowingly, intelligently, and voluntarily made, and this must be

clear in the record. With these observations, I wholly agree with the lead opinion's

conclusion that neither Frawley nor Applegate waived his public trial right.




                                           -4-
State v. Frawley (Brian W); State v. Applegate (Ronald E.), 80727-2




                                          -5-
State v. Frawley (Brian W.)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




                                  No. 80727-2

       GORDON McCLOUD, J. (concurring m part and dissenting in

part)-I completely agree with the lead opinion that the in-chambers voir

dire in both Frawley and Applegate constituted courtroom closures; the

closures in both cases occurred without the explicit, on-the-record five-

factor inquiry and balancing that the state constitution and our cases require;

this constitutional error can be raised for the first time on appeal; and, the

remedy for a reviewable error of this sort is reversal without any additional

showing of prejudice to the outcome of the case. I also agree with the lead

opinion that a defendant's waiver of this right cannot be presumed from a

silent record, from a waiver of some other right, or from the defendant's

decision to participate in a proceeding once the court has closed it to the

public and the defendant has to make the best of the situation.




                                         1
State v. Frawley (Brian W.)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




      I write separately because I believe that a criminal defendant has the

ability to affirmatively waive the right to raise the issue of courtroom closure

on appeal or collateral challenge. The lead opinion acknowledges that this is

a theoretical possibility, but says that it essentially requires a full Bone-Club 1

analysis. Lead opinion at 13 ("While it may be true that a closure should be

subject to challenge on appeal when there is a valid affirmative waiver of a

defendant's article I, section 22 public trial rights, it is necessary to

emphasize that the doctrine of affirmative waiver is inconsistent with the

Bone-Club analysis. This is the case because the Bone-Club analysis already

incorporates a waiver analysis as the second factor, which explicitly compels

the trial court to ask if anyone objects to the closure.").

       I respectfully disagree. I think the defendant can waive the right to an

open court, if the waiver meets the constitutional standard for waiver. I

believe that Applegate's waiver met that standard and Frawley's did not. I

therefore concur in the lead opinion's decision in Frawley but dissent from

its decision in Applegate.




       1
           State v. Bone-Club, 128 Wash. 2d 254, 906 P.2d 325 (1995).
                                          2
State v. Frawley (Brian W)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




                                 ANALYSIS

      The lead opinion essentially rules that a criminal defendant's right to

an open courtroom is nonwaivable without a Bone-Club analysis.            As

discussed immediately above, the lead opinion states that accepting a waiver

is completely inconsistent with Bone-Club: "This is ... because the Bone-

Club analysis already incorporates a waiver analysis as the second factor,

which explicitly compels the trial court to ask if anyone objects to the

closure." Lead opinion at 13. "Allowing a closure with only an affirmative

waiver by the defendant-and no Bone-Club analysis-also negates the very

purpose of requiring a Bone-Club analysis .... " Lead opinion at 13-14.

      It is certainly true that some constitutional rights are nonwaivable.

For example, there are good systemic, as well as individual, reasons for the

rule that a criminal defendant cannot waive the right to receive a sentence

free from taint by a '"constitutionally impermissible factor such as race."'

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005) (quoting United

States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992)); see also In re Pers.

Restraint of Goodwin, 146 Wash. 2d 861, 874, 50 P.3d 618 (2002) ("in general

a defendant cannot waive a challenge to a miscalculated offender score").


                                        3
State v. Frawley (Brian W)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




Similarly, a criminal defendant cannot force a waiver of the constitutional

right to conflict-free counsel on the court. Wheat v. United States, 486 U.S.

153, 154, 108 S. Ct. 1692, 100 L. Ed. 2d 140 (1988); State v. Rooks, 130

Wash. App. 787, 799-800, 125 P.3d 192 (2005). And a criminal defendant

cannot waive the right to appeal or collaterally challenge his conviction on

the ground of ineffective assistance. Jones v. United States, 167 F.3d 1142,

1145 (7th Cir. 1999); United States v. Abarca, 985 F.2d 1012, 1014 (9th Cir.

1993) (citing Marin, 961 F.2d at 496). Further, a criminal defendant cannot

waive the right to competency or to sentencing within the statutory

maximum authorized by the legislature. See Pate v. Robinson, 383 U.S. 375,

384, 86 S. Ct. 836, 15 L. Ed. 2d 815 (1966) (defendant whose competence is

subject to doubt cannot be deemed to have waived right to competency

hearing (citing Taylor v. United States, 282 F.2d 16, 23 (8th Cir. 1980));

Marin, 961 F .2d at 496 (right to be sentenced within statutory maximum is

nonwaivable ). Both the defendant and the criminal justice system benefit

from treating these protections as nonwaivable.

       The criminal defendant's right to an open courtroom is just as

constitutional, but it is different. All the jurisdictions of which I am aware


                                        4
State v. Frawley (Brian W.)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




treat it as a waivable right. E.g., Singer v. United States, 380 U.S. 24, 35, 85

S. Ct. 783, 13 L. Ed. 2d 630 (1965); 2 People v. Lang, 49 Cal. 3d 991, 782

P.2d 627, 651, 264 Cal. Rptr. 386 (1989) (citing People v. Cash, 52 Cal. 2d

841, 846, 345 P.2d 462 (1959)); People v. Marathon, 97 A.D.2d 650, 650,

469 N.Y.S.2d 178 (1983); Commonwealth v. Williams, 379 Mass. 874, 401

N.E.2d 376, 378 (1980); Wright v. State, 340 So. 2d 74, 79-80 (Ala. 1976).

       All of our cases have treated the public trial right as a waivable right,

also. But they diverge on how it can be waived.

       Most of our cases hold that a mere failure to object to a closure does

not waive the right to a public trial. In Bone-Club itself, for example, this

court rejected the State's argument that the defendant waived his right to an

open court by failing to object to closure, explaining that "an opportunity to

object has no 'practical meaning' unless the court informs the potential

objectors of the nature of the asserted interests." Bone-Club, 128 Wash. 2d at

261 (quoting Seattle Times Co. v. Ishikawa, 97 Wash. 2d 30, 39, 640 P.2d 716

(1982)).    The court therefore concluded, "The summary closure thus

       2
         To be sure, though, they differ about what it takes to waive the right.
Compare Walton v. Briley, 361 F.3d 431, 434 (7th Cir. 2004) (requiring knowing
and voluntary waiver), with Martineau v. Perrin, 601 F.2d 1196, 1200 (1st Cir.
1979) (failure to object may constitute waiver where the defendant is, on the
record, made aware of his rights and declines to object).
                                        5
State v. Frawley (Brian W.)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




deprived Defendant of a meaningful opportunity to object."            I d. (citing

Ishikawa, 97 Wash. 2d at 39).

      We came to a similar conclusion in State v. Easterling, 157 Wash. 2d

167, 137 P.3d 825 (2006).         In response to the State's argument that

Easterling had waived his right by failing to object, we ruled that "under the

Bone-Club criteria, the burden is placed upon the trial court to seek the

defendant's objection to the courtroom closure." Id. at 176 n.8. Because the

"record . . . . show[ ed] that the trial court did not affirmatively provide

Easterling with such an opportunity," the court concluded that Easterling did

not waive his public trial right by silence. Id.

       We took the same approach in State v. Strode, 167 Wash. 2d 222, 217

P.3d 310 (2009). The lead opinion in that case, signed by four justices,

stated, "It seems reasonable ... that the right to a public trial can be waived

only in a knowing, voluntary, and intelligent manner." I d. at 229 n.3 (citing

City of Bellevue v. Acrey, 103 Wash. 2d 203, 207-08, 691 P.2d 957 (1984)).

The concurrence, signed by two justices, stated that "[i]f the lead opinion

means that only an on-the-record colloquy showing such a waiver will

suffice, I disagree.   Waiver of many important constitutional rights may



                                        6
State v. Frawley (Brian W)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




occur without an on-the-record colloquy."          Id. at 235 (Fairhurst, J.,

concurring). The concurrence concludes, however, that Strode did not waive

his public trial right because "[t]he record does not show a knowing waiver

of the right to a public trial." ld.

       Finally, in Morris, we again rejected the State's waiver-by-silence

argument: "[A] defendant must have knowledge of a right to waive it. Here,

there was no discussion of Morris's public trial right before the closure.

Thus, we do not find that Morris waived his right to a public trial." In re

Pers. Restraint of Morris, 176 Wash. 2d 157, 167, 288 P.3d 1140 (2012)

(citation omitted) (citing State v. Duckett, 141 Wash. App. 797, 806-07, 173

P.3d 948 (2007)).

       Bone-Club thus requires a "meaningful opportunity to object" before

waiver will be inferred. Easterling and Morris do too. Strode clarifies that

the waiver must be knowing, voluntary, and intelligent but adopts no

formula for ensuring that standard is met; the concurring justices

aclmowledge that it can be met without the same type of "on-the-record

colloquy" that waiver of certain other rights (like the right to counsel)

reqmres.


                                        7
State v. Frawley (Brian W.)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




      Applying those precedents here, Applegate got the right to object to

courtroom closure, got to "talk[] it over" with his own (presumptively

effective) lawyer, and provided his answer, through counsel, that he did not

object. 3 Frawley did not have such an opportunity. 4


       3
        After discussing the public trial right and the parties' desire to have a
private proceeding in chambers, Applegate's counsel and the judge had the
following exchange:

              COURT:        Mr. Nelson, do you or your client have any
       objection to --

             MR. NELSON: No.

             COURT: Are you speaking for yourself and for your client?

             MR. NELSON: I'm not speaking for my client. I'm speaking
       for myself as his counsel. I don't know if he heard.

                COURT: All right. Well, we have addressed it previously.
       I'll let you step into my office to discuss it with him.

             MR. NELSON: Could I first have a side bar with your
       Honor?

              COURT: Yes.

              (Side bar.)

              MR. NELSON: Thank you, your Honor. For the record, I
       have talked it over with Mr. Applegate. He has no objection and I
       have no objection to going back into chambers and asking these
       questions without the public hearing.

Applegate Report of Proceedings (Aug. 10, 2009) at 119.


                                        8
State v. Frawley (Brian W)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




      There are good reasons to stick with our precedent holding that the

criminal defendant can waive this right and that he or she can do it without

the court going through the five-factor Bone-Club analysis. The first reason

is based in logic: Bone-Club is a means of protecting the right to an open

court; waiver is a means of relinquishing the defendant's ability to raise an

error concerning the right post-conviction. The second reason is based in

policy: a criminal defendant might conclude that temporary closure is more

beneficial to his case, or his safety, even if he cannot prove it. For example,

a defendant might seek privacy to disclose the fact, and details, of his or her

own agreement to cooperate with the government-even if he or she can't

prove the certainty of negative consequences that would compel closure

under Bone-Club.

       What does it take for a criminal defendant to waive the right to raise a

courtroom closure on appeal or in a collateral challenge? The lead opinion

analogizes the right to an open courtroom to the right to a jury (as opposed

to a bench) trial and says that the former can be waived in the same manner

       4Frawley waived his right to a public trial on the record, but only after the
court had conducted individual voir dire in chambers. Compare 1 Verbatim
Report of Proceedings (VRP) (Nov. 28, 2005) at 67-68 (waiving only right to
presence for individual voir dire in chambers), with 6 VRP (Feb. 14, 2006) at 864-
67 (waiving public trial right for remainder of voir dire).
                                         9
State v. Frawley (Brian W)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




as the latter. The lead opinion relies on Strode for this analogy.         Lead

opinion at 11.

      I agree that the analogy is apt and workable. But I disagree with the

lead opinion's description of how to properly waive both of those rights.

The lead opinion states that a defendant cannot waive jury without doing so

personally, on the record, in writing or following an on-the-record

advisement of rights. Lead opinion at 11 ("a ... waiver of the public trial

right would require, at the very least, a written waiver signed by the

defendant expressly acknowledging and waiving the right" or "an equivalent

colloquy that satisfies this standard").

       It is true that a criminal defendant cannot waive a jury trial by silence

or inaction. "[W]e have refused to infer a waiver when the record shows

less than an affirmative, unequivocal waiver by defendant." Acrey, 103

Wash. 2d at 207. We have, however, said different things about whether the

defendant must personally say this to the judge in open court or if the lawyer

can waive the right when the circumstances show that the defendant is

adopting the lawyer's statements about the defendant's intent.           Compare

State v. Wicke, 91 Wash. 2d 638, 644-45, 591 P.2d 452 (1979) (no effective


                                           10
State v. Frawley (Brian W)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




waiver of jury trial where no written waiver and attorney orally waives jury

trial right in open court; court suggests that record must affirmatively show

attorney was authorized to waive right on defendant's behalf), and City of

Seattle v. Crumrine, 98 Wash. 2d 62, 653 P.2d 605 (1982) (no written or oral

waiver by defendant on the record; conviction reversed), and City of Seattle

v. Williams, 101 Wash. 2d 445, 452, 680 P.2d 1051 (1984) (conditional jury

trial waiver at arraignment must be done by defendant in writing), with State

v. Stegall, 124 Wash. 2d 719, 729, 881 P.2d 979 (1994) (waiver of right to 12-

person jury valid only if record shows "( 1) a personal statement from the

defendant expressly agreeing to the waiver, or (2) an indication that the trial

judge or defense counsel has discussed the issue with the defendant prior to

the attorney's own waiver" (emphasis added)).

       As this list of cases shows, our most recent decision on this issue

holds that a statement on the record by defense counsel can support a waiver

when the record, fairly read, indicates that the defendant knew, heard,

understood, and agreed with what the lawyer was saying.            Stegall, 124

Wash. 2d at 731 (no valid waiver where attorney waives right to 12-person jury

on the record in open court where the issue "arose suddenly" and there was


                                       11
State v. Frawley (Brian W)/State v. Applegate (Ronald E.), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




no indication that counsel and client conferred on the point, but there was

indication that counsel waived a full jury "to avoid the embarrassment of

proceeding with jury selection with a broken zipper on his fly"). 5         That

describes what happened in Applegate's case, but it does not describe what

happened in Frawley's case.

                                CONCLUSION

       I concur in the lead opinion's decision to affirm the Court of Appeals'

decision to reverse the conviction in Frawley.       But I respectfully dissent

from the lead opinion's decision to reverse the Court of Appeals' decision to

affirm the jury's determination of aggravating factors at the sentencing

proceeding in Applegate.




       5 There will certainly be exceptions, where more is required to waive the
right to an open courtroom, just as there are exceptions where more is required to
waive the right to a jury. As the Court of Appeals explained in State v. Downs, 36
Wash. App. 143, 145, 672 P.2d 416 (1983) and State v. Likakur, 26 Wash. App. 297,
300-01, 613 P.2d 156 (1980), a written waiver will usually suffice. It may not
suffice, however, when the record shows that the defendant needs more of an
explanation: "absent circumstances that initially raise a question regarding the
defendant's capacity to waive a jury trial, the trial court need not conduct an
independent inquiry on that issue prior to accepting waiver." Downs, 36 Wash. App.
at 145 (emphasis added) (citing Likakur, 26 Wash. App. at 300-01). That means that
where there are special circumstances-such as those concerning competency or
capacity-more than a silent written waiver is required.
                                        12
State v. Frawley (Brian William)/State v. Applegate (Ronald), No. 80727-2
(Gordon McCloud, J., concurring in part and dissenting in part)




                                       13
State v. Frawley (Brian William)
consolidated with State v. Applegate (Ronald Eugene)




                                     No. 80727-2
                           (consolidated with No. 86513-2)


      WIGGINS, J. (dissenting)-The lead opinion reverses the convictions in

Frawley and Applegate for public trial violations even though Ronald Applegate

affirmatively waived his right to a public trial and Brian Frawley never objected to the

in-chambers questioning of one juror and, in fact, consented to it.        I respectfully

dissent.

       I agree with Justice Gordon McCloud that a criminal defendant may

affirmatively waive his or her right to a public trial as long as the waiver meets the

constitutional standard for waiver.    Concurrence/dissent at 2.     Thus, like Justice

Gordon McCloud, I would affirm the Court of Appeals and affirm Applegate's

conviction because Applegate waived his public trial right.

       I write separately because I also dissent from the lead opinion's decision in

Frawley. Waiver is one way to lose on appeal; failure to object or show prejudice is

another. Here, Frawley has not demonstrated that the limited questioning of jurors

in chambers was structural error. In addition, he failed to object to the alleged closure

at trial and fails to satisfy the requirements of RAP 2.5 on appeal. Neither defendant

nor the lead opinion can identify any prejudice whatsoever resulting from the alleged

error. Thus, I would hold that he is not entitled to a new trial.

       Neither the lead opinion nor the defendants have identified any prejudice to

either defendant as a result of the limited in-chambers voir dire. Instead, the lead
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


opinion resorts to the doctrine of structural error, concluding that the in-chambers

voir dire rendered the trial fundamentally unfair. In relying on this highly theoretical

prejudice, the lead opinion ignores the actual harm resulting from reversal and retrial.

Not only is retrial a waste of judicial and prosecutorial resources, it subjects the rape

victims in Applegate's case and the family of the murder victim in Frawley's case to

the painful prospect of unnecessary retrials.      The partially decomposed body of

Frawley's victim was discovered with a ligature around her neck and bruising inflicted

before her death. State   v.   Frawley, 140 Wash. App. 713, 716, 167 P.3d 593 (2007).

Semen matching Frawley's DNA (deoxyribonucleic acid) and fibers from the car

driven by Frawley were found on her body. '/d. at 716-17. The jury found Frawley

guilty, but the lead opinion reopens this 10-year-old murder case and subjects the

victim's family to the ordeal of another trial. The Applegate jury found that Applegate

repeatedly raped his wife's daughter and niece, from the ages 9 to 14 and 10 to 19

respectively, impregnating the niece at the age of 15. State     v.   Applegate, 163 Wn.

App. 460, 464, 259 P.3d 311 (2011 ).         The lead opinion overturns Applegate's

conviction, reopening the trauma suffered by these young women two decades ago

and subjecting them to a retrial. No legitimate purpose is served by subjecting these

families to a retrial for in-chambers voir dire to which Applegate clearly consented

and to which Frawley never objected.




                                            2
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


                                             ANALYSIS

    I.      Our designation of all public trial violations as structural error is flawed

            We should overrule our cases holding that all public trial violations, including

failure to conduct a Bone-Ciub 1 analysis, are structural error. State           v.   Wise, 176

Wash. 2d 1, 7, 288 P.3d 1113 (2012); State            v.   Paumier, 176 Wash. 2d 29, 33, 288 P.3d

1126 (2012). This rule is incorrect and harmful. City of Federal Way v. Koenig, 167

Wash. 2d 341, 346-47, 217 P.3d 1172 (2009) (stare decisis requires us to adhere to

precedent unless our earlier decision is incorrect and harmful). Labeling all public

trial errors as structural is incorrect because it conflicts with the clear definition of

"structural error." This rule is harmful because it leads to unnecessary reversals

where there is absolutely no showing of prejudice and it fails to reconcile competing

constitutional interests.

         A. Conflicts with the definition of" structural error'

            In Arizona   v.   Fulminante, 499 U.S. 279, 111 S. Ct. 1246, 113 L. Ed. 2d 302

(1991 ), the Supreme Court divided constitutional errors into two classes: structural

errors and trial-type errors. See State v. Levy, 156 Wash. 2d 709, 725, 132 P.3d 1076

(2006) (reiterating difference between structural and trial-type errors). As I explained

in my dissent in Paumier,

            A structural error is an error that ""'necessarily render[s] a criminal trial
            fundamentally unfair or an unreliable vehicle for determining guilt or
            innocence.""' State v. Momah, 167 Wash. 2d 140, 149, 217 P.3d 321
            (2009) (alteration in original) (quoting Washington v. Recuenco, 548
            U.S. 212, 218-19, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006) (quoting
            Neder v. United States, 527 U.S. 1, 19, 119 S. Ct. 1827, 144 L. Ed. 2d

1   State v. Bone-Club, 128 Wash. 2d 254, 906 P.2d 325 (1995).


                                                  3
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


      35 (1999))), cert. denied, 131 S. Ct. 160 (201 0). Structural errors
      '"infect the entire trial process"' and deprive the defendant of '"basic
      protections,"' without which "'no criminal punishment may be regarded
      as fundamentally fair."' Neder, 527 U.S. at 8-9 (quoting Brecht v.
      Abrahamson, 507 U.S. 619, 630, 113 S. Ct. 1710, 123 L. Ed. 2d 353
      (1993); Rose v. Clark, 478 U.S. 570, 577, 106 S. Ct. 3101, 92 L. Ed. 2d
      460 (1986)).

176 Wash. 2d at 45-46. Structural errors defy harmless error review because they are

"defects in the constitution of the trial mechanism." Fulminante, 499 U.S. at 309-10.

These errors taint the entire proceeding but their specific prejudicial consequences

are "necessarily unquantifiable and indeterminate." Sullivan v. Louisiana, 508 U.S.

275, 282, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993); see also Neder, 527 U.S. at 7-

9. By contrast, a trial-type error occurs "during the presentation of the case to the

jury" and may be "quantitatively assessed in the context of other evidence presented

in order to determine whether its admission was harmless beyond a reasonable

doubt." Fulminante, 499 U.S. at 307-08.

      The rare cases in which the Supreme Court has deemed errors structural have

involved complete denial of counsel (Gideon      v.   Wainwright, 372 U.S. 335, 83 S. Ct.

792, 9 L. Ed. 2d 799 (1963)), denial of choice of counsel (United States     v.   Gonzalez-

Lopez, 548 U.S. 140, 148-49, 126 S. Ct. 2557, 165 L. Ed. 2d 409 (2006)), denial of

the public trial right due to closure of an entire suppression hearing (Waller           v.
Georgia, 467 U.S. 39, 49 n.9, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984 )), a biased trial

judge (Tumey   v.   Ohio, 273 U.S. 510, 535, 47 S. Ct. 437, 71 L. Ed. 749 (1927)), racial

discrimination in the selection of a grand jury (Vasquez v. Hillery, 474 U.S. 254, 263,

106 S. Ct. 617, 88 L. Ed. 2d 598 (1986)), and denial of the right to trial by jury where



                                             4
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


the court gave a defective reasonable-doubt instruction (Sullivan, 508 U.S. 275).

What these errors have in common is that they affect myriad aspects of trial, making

it nearly impossible to assess how and whether the error affected the outcome of the

case. See Gonzalez-Lopez, 548 U.S. at 150-51. Nevertheless, we presume they

are prejudicial because they involve the complete denial of significant constitutional

rights.

          The lead opinion simplistically assumes that any time jurors are questioned in

chambers the court has committed a structural error. But the United States Supreme

Court has never held that selected in-chambers voir dire of certain jurors is

automatically structural error and, indeed, has endorsed the practice in some

situations. See, e.g., Press-Enter. Co.    v.   Superior Court, 464 U.S. 501, 512, 104 S.

Ct. 819, 78 L. Ed. 2d 629 (1984) (when dealing with sensitive matters, limited

questioning of jurors in chambers is appropriate).          Cases where the Court has

reversed a conviction due to an erroneous courtroom closure are limited. In Presley

v. Georgia, 558 U.S. 209, 130 S. Ct. 721, 175 L. Ed. 2d 675 (201 0), the Court

reversed a conviction because the courtroom was closed to the public for the entire

voir dire. In Waller, the public was totally excluded from a seven-day suppression

hearing that included testimony of witnesses. 467 U.S. at 42.

          The lead opinion ignores statements by the Supreme Court that there are

necessarily gradations of error and that labeling an error as structural in an extreme

case does not automatically mean that any violation of that constitutional right is also

structural error. The Court has noted that the central purpose of a criminal trial is to


                                                5
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


determine guilt or innocence and that the court should focus '"on the underlying

fairness of the trial rather than on the virtually inevitable presence of immaterial

error."' Rose   v. Clark, 478 U.S. 570,577, 106 S. Ct. 3101,92 L. Ed. 2d 460 (1986)
(quoting Delaware v. Van Arsda/1, 475 U.S. 673, 681, 106 S. Ct. 1431, 89 L. Ed. 2d

67 4 (1986)). The Court also noted, "'Reversal for error, regardless of its effect on

the judgment, encourages litigants to abuse the judicial process and bestirs the

public to ridicule it.""' /d. (quoting Van Arsda/1, 475 U.S. at 681 (quoting ROGER J.

TRAYNOR, THE RIDDLE OF HARMLESS ERROR 50 (1970))). The Court concluded, "The

thrust of the many constitutional rules governing the conduct of criminal trials is to

ensure that those trials lead to fair and correct judgments. Where a reviewing court

can find that the record developed at trial establishes guilt beyond a reasonable

doubt, the interest in fairness has been satisfied and the judgment should be

affirmed." /d. at 579. Accordingly, the Court concluded that a jury instruction that

impermissibly shifted the burden of proof on a specific issue to the defendant was

not necessarily structural error. /d. at 579-80.

       The Court similarly held that even an instruction that might result in a

defendant being found guilty for noncriminal conduct is not necessarily structural

error. United States   v. Marcus, 560 U.S. 258, 263-64, 130 S. Ct. 2159, 176 L. Ed. 2d
1012 (201 0). "That is because errors similar to the one at issue in this case-i. e.,

errors that create a risk that a defendant will be convicted based exclusively on

noncriminal conduct-come in various shapes and sizes. The kind and degree of

harm that such errors create can consequently vary." /d. at 265.


                                            6
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


      In Marcus, the Supreme Court rejected the defendant's argument that "we

should apply the label 'Ex Post Facto Clause violation' to the error in this case, and

that we should then treat all errors so labeled as special, 'structural,' errors that

warrant reversal without a showing of prejudice."           /d. at 264.   The Court held,

"[H]owever Marcus' claim is labeled, we see no reason why this kind of error would

automatically 'affec[t] substantial rights' without a showing of individual prejudice."

/d. at 264-65 (second alteration in original) (quoting Puckett       v. United States, 556
U.S. 129, 135, 129 S. Ct. 1423, 173 L. Ed. 2d 266 (2009)). 2 Unfortunately, we have

repeated the same mistake rejected by the Marcus Court: we have labeled any in-

chambers voir dire as "structural error," oblivious to the actual impact or lack of

impact on the defendant's right to a public trial.

       Our own cases confirm that the nature and extent of an erroneous closure at

trial can vary greatly. See, e.g., State     v. Shearer, No. 86216-8 (Wash. Sept. 25,
2014) (in-chambers questioning of one juror who was ultimately dismissed); cf. In re

Pers. Restraint of Orange, 152 Wash. 2d 795, 801-02, 100 P.3d 291 (2004) (judge

closed entire courtroom for two to four days of voir dire over the objection of the

defendant's family); State v. Easterling, 157 Wash. 2d 167, 172, 137 P.3d 825 (2006)


2  The Supreme Court has reserved the "structural error" label for truly egregious errors.
Indeed, there are cases where there was arguably more of a showing of prejudice than in
any of our cases here, and yet the Court did not label the errors as structural. In Rivera v.
Illinois, 556 U.S. 148, 129 S. Ct. 1446, 173 L. Ed. 2d 320 (2009) the Court held that a trial
judge's good faith error in denying defendant's peremptory challenge to a prospective juror,
who subsequently served as the foreperson on the jury that found defendant guilty of first
degree murder, was not a structural error that necessarily rendered defendant's criminal trial
fundamentally unfair or an unreliable vehicle for determining guilt or innocence, as would
warrant reversal.


                                              7
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


(courtroom closed to defendant, defense counsel, and public during motion to sever

a codefendant's trial). It follows that their effects on trial can vary as well, and I would

hold that "the remedy should be appropriate to the violation." Waller, 467 U.S. at 50.

       Indeed, the current cases provide examples of nonstructural public trial errors.

In Applegate, before questioning a juror in chambers, the judge asked if any member

of the public objected; no one objected. The court then asked if Applegate objected.

After consulting privately with Applegate, defense counsel provided a valid waiver on

behalf of his client.     See concurrence/dissent at 8.         The parties then briefly

questioned one potential juror, who had asked to speak in private, in chambers.

       In Frawley, because the case had garnered extensive pretrial publicity and

involved sensitive issues regarding sexual assault, the judge used a preliminary

questionnaire to ask prospective jurors four questions. If a juror answered yes to

any of the questions, the judge interviewed that juror in-chambers regarding his or

her answer. It is undisputed that Frawley waived his right to be present at this phase

and eventually waived his right to public presence during general voir dire.

       Neither of these errors was structural error. Structural error analysis asks us

to determine whether the defendant received a fair trial, not a perfect trial. See

Lutwak   v. United States, 344 U.S. 604, 619, 73 S. Ct. 481, 97 L. Ed. 593 (1953) ("A
defendant is entitled to a fair trial but not a perfect one."); Paumier, 176 Wash. 2d at 44

(Wiggins, J., dissenting). In Applegate, the defendant knowingly and intelligently

waived his right to a public trial. In Frawley, the trial judge should have obtained a

waiver prior to the individual voir dire but there is absolutely no indication that failure


                                              8
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


to do so rendered the trial unfair or unreliable. Thus, I would hold that the improper

in-chambers voir dire did not constitute structural error because it did not render the

trial unfair, nor did it convert an otherwise sound trial into an unreliable vehicle for

determining guilt or innocence.

      These errors fail to meet the high standard for structural error and do not

belong in the same class of errors as closure of an entire suppression hearing,

complete denial of counsel, a biased trial judge, or racial discrimination in the

selection of a grand jury. Instead, these errors are analogous to the numerous other

constitutional errors identified by the Supreme Court as subject to harmless error

analysis.   See Fu/minante, 499 U.S. at 306-07 (listing errors subject to harmless

error analysis, including jury instruction misstating an element of the offense,

erroneous exclusion of a defendant's testimony regarding circumstances of his

confession, restriction on a defendant's right to cross-examine a witness for bias,

denial of a defendant's right to be present at all critical stages, and denial of counsel

at a preliminary hearing).

       Our current practice of deeming all public trial errors as structural is incorrect

because it fails to consider that public trial violations take on many forms. Moreover,

this rule conflicts with the definition of "structural error," which limits its application to

extraordinary circumstances. Adhering to precedent, I would begin the structural

error analysis with an inquiry into whether the improper closure rendered the trial

fundamentally unfair. This requires analyzing what impact, if any, the closure had on

the proceeding and, ultimately, the trial. Complete closure of an entire portion of trial


                                              9
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


may be structural error because, in those instances, it is impossible to identify and

evaluate the specific consequences flowing from the error, but prejudice is more

likely. However, if a public trial violation is not structural error-i.e., if there is no

indication that it rendered the trial fundamentally unfair or an unreliable vehicle for

determining guilt-automatic reversal is not warranted. See, e.g., State v. Rainey,

180 Wash. App. 830, 845, 327 P.3d 56 (2014) (where public trial violation occurred at

post trial suppression hearing, remand for new trial not appropriate; remanded for

new hearing).

    B. Leads to unnecessary retrials where there has been absolutely no showing
       of prejudice

       Our labeling of all public trial violations as structural is harmful because it has

led to unnecessary reversals and retrials, even when there is absolutely no indication

of prejudice. 3 Currently, we have in our court two cases in which it is clear that there

has been no prejudice and yet a majority of this court would reverse the convictions.

See Shearer, No. 86216-8, slip op. at 13 (lead opinion), slip op. at 3 (concurrence)

(Wash. Sept. 25, 2014).

       In Shearer, the judge questioned juror 7 in chambers after the she indicated

that she would rather discuss sensitive domestic violence issues in private. Shearer,

slip op. at 3 (consolidated with State v. Grisby). The judge asked if anyone objected



3 That is because the remedy for structural error is automatic reversal and remand for a new
trial; this remedy is truly automatic because, unlike most constitutional errors, structural
errors are not subject to harmless error review. Lead opinion at 7; see also Paumier, 176
Wash. 2d at 45-46 (Wiggins, J. dissenting).



                                            10
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


to the in-chambers questioning, and neither defense nor the state objected. /d. In

chambers, juror 7 revealed that her grandson was killed by his father in the home.

/d. Defense moved to dismiss juror 7 for cause, the state did not object, and the

juror was excused. /d. at 4. Similarly, in Grisby, the judge questioned one juror in-

chambers after a question arose as to whether a prior criminal conviction would

disqualify the juror. /d. The trial judge, counsel, and Grisby went into the chambers

with the juror for five minutes.   /d.   There is no record of what happened.     /d.

Subsequently, defense counsel used a peremptory challenge to dismiss the juror.

/d. at 4-5.

       I fail to see how interviewing one juror in chambers had any adverse impact

on these proceedings. The questioning occurred in the presence of counsel and the

judge. The defendant, through his counsel, had the opportunity to question the juror

and challenge him or her for cause or peremptorily. And in both cases, defense

counsel used challenges to dismiss the jurors as a result of the in-chambers

questioning.

       As with the case before us, two recent Court of Appeals cases involve

defendants who opted to have jurors questioned privately. In State v. Herron, 177

Wash. App. 96, 104, 318 P.3d 281 (2013), the defendant was informed of his right to

have voir dire conducted in the courtroom but expressly requested that jurors be

questioned in chambers, believing he would learn more by having the inquiries made

in private. The court properly held that Jerry Herron had knowingly and voluntarily

waived his right to a public trial. /d. In In re Pers. Restraint of Copland, 176 Wash.


                                           11
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


App. 432, 442-43, 309 P.3d 626 (2013) defense counsel asked the trial judge to close

the courtroom to members of the media during the jury selection process to prevent

contamination of potential jurors. The court held that Copland's case presented "an

even stronger argument for invited error" than the facts in State v. Momah, 167

Wash. 2d 140, 154-55, 217 P.3d 321 (2009) because the defendant actively pursued

and participated in the error of which he complains. Copland, 176 Wash. App. at 442.

Accordingly, the court dismissed the personal restraint petition. /d. at 452.

      These Court of Appeals decisions uphold the spirit and purpose of the public

trial right-to ensure a fair trial, to remind the officers of the court of the importance

of their functions, to encourage witnesses to come forward, and to discourage

perjury. State v. Brightman, 155 Wash. 2d 506, 514, 122 P.3d 150 (2005).           None of

these goals is necessarily jeopardized when counsel questions potential jurors in

chambers in an attempt to encourage them to be more forthcoming about sensitive

topics. This is particularly true where, as here, the defendant approved of the tactic

and wanted to benefit from increased candor-Frawley waived his right to be present

during the questioning because he thought jurors would be more forthcoming in his

absence. The defendant certainly may be prejudiced by in-chambers voir dire, but

such prejudice is not "conclusive," nor should it be presumed.         Indeed, this rule

creates a disturbing win-win for the defendant. As I explained in my dissent in

Paumier,

       The majority would allow defense counsel to lie in the weeds, silently
       consenting to private questioning (and reaping the benefits of increased
       candor), while secretly nursing a public trial issue that would virtually


                                           12
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


      guarantee success on appeal. This would allow any defense counsel
      who notices a public trial error like this one to remain quiet and gamble
      on a jury verdict, knowing that the public trial issue will allow a do-over
      once it is raised on appeal.

176 Wash. 2d at 52 (footnote omitted). 4

      Blanket application of the structural error doctrine to public trial violations has

led to the vacation of dozens of convictions, even where there has been absolutely

no indication of prejudice.    See State v. Smith, No. 85809-8, slip op. at 8 n.4

(concurrence). It is grossly inefficient to overturn these convictions. The Frawley

case took almost a year to try from pretrial motions to verdict; involved 33 witnesses,

65 exhibits, and an initial pool of 60 jurors; and resulted in a first degree felony

murder conviction. We disserve our justice system, principles of finality and fairness,

the public, all participants to a trial, and especially the victims of crime by failing to

engage in a meaningful inquiry to determine whether or not the defendant received

a fair trial-that is, a trial that does credit to our justice system and to the concept of

due process.

       Labeling every public trial error as structural is a meat-cleaver approach to

what necessarily must be a highly nuanced, case-by-case inquiry into whether a

particular error requires reversal. In reality, there are many factors that bear on the

multiple concerns implicated whenever there is public trial violation: importance of



4 In Wise and Paumier, the dissents pointed out that the defendants actually benefited from
the closures because prospective jurors may have been more candid about hardships and
biases in private questioning. Wise, 176 Wash. 2d at 25 (J.M. Johnson, J., dissenting);
Paumier, 176 Wash. 2d at 52 (Wiggins, J., dissenting).



                                            13
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


the right to the defendant when balanced against other competing rights, importance

of the right to the public, and basic principles of fairness. We should consider all of

these factors to determine whether the defendant has been prejudiced by the

violation of a constitutional right before reversing a conviction for error.

   C. Fails to reconcile competing constitutional interests

       The lead opinion's approach ignores competing constitutional rights. In fact,

the right to a public trial is just one of many rights guaranteed by our constitution to

persons accused of crimes. Among other rights are the right to trial by an impartial

jury, the right to a speedy trial, and the right to a fair trial. 5 See CaNST. article I,§ 22.

       Generally, the constitutional guaranties of a public and fair trial advance the

common goal of an effective and fair judiciary. However, these essential rights at

times conflict. For example, allowing public access to all phases of trial potentially

interferes with a defendant's right to a fair and impartial jury due to adverse publicity,

juror contamination, and juror privacy and safety concerns. See, e.g., State             v. Slert,
No. 87844-7, slip op. at 10 (Wash. Sept. 25, 2014) ("[q]uestioning the jurors about

their disqualifying knowledge in open court in front of the other jurors could have

been potentially devastating to Slert's right to a fair trial" due to contamination);

Shearer, slip op. at 3 (juror reluctant to answer questions regarding experience with

domestic violence in open court).


5 While  all of these rights are in a broad sense for the protection of the public generally, they
are in a special sense privileges accorded to the accused. This is one of the reasons I agree
with Justice Gordon McCloud in her concurrence/dissent that a defendant may knowingly
and intelligently waive his or her right to a public trial.



                                               14
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


       Indeed, in-chambers voir dire can protect the defendant's right to a fair and

unbiased trial by encouraging potential jurors to be more forthcoming in responding

to voir dire. Empirical studies have shown that prospective jurors often do not reveal

sensitive information if required to do so in open court. See Paula L. Hannaford,

Safeguarding Juror Privacy: A New Framework for Court Policies and Procedures,

85   JUDICATURE   18, 23 (2001 ).   Moreover, publicizing juror responses to voir dire

questions could expose them to scorn or ridicule. See Press-Enter., 464 U.S. 501.

The knowledge that their responses will be made public may inhibit or destroy the

integrity of jurors' responses to questions. See United States v. Layton, 519 F. Supp.

959, 961-62 (N.D. Cal. 1981). Consequently, the voir dire may not successfully elicit

the information necessary to effectively screen jurors, which, in turn, may adversely

affect the fairness of a trial.

       When the right to a fair trial and the right to a public trial conflict, neither right

is more deserving of constitutional protection. Trial courts are faced daily with the

difficult task of preserving a criminal defendant's right to a fair trial while safeguarding

the constitutional mandate that our courts be open. Unfortunately, our open courts

jurisprudence seems to have developed in a vacuum, ignoring the reality that many

decisions require courts to balance important, competing constitutional interests.

       Public access can also have adverse impacts on jurors' constitutional right to

privacy. See Press-Enter., 464 U.S. at 511-12 (acknowledging that juror privacy right




                                             15
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


might become sufficiently compelling to require limiting public access). 6 Under article

I, § 7 of the state constitution, "No person shall be disturbed in his private affairs, or

his home invaded, without authority of law." This right of privacy extends to jury

service; the public's right of access to court records "is not absolute" but instead

"shall be consistent with reasonable expectations of personal privacy as provided by

article I, section 7 of the Washington State Constitution." GR 31 (a). To this end, GR

31 U) provides, "Individual juror information, other than name, is presumed to be

private" and juror information can be obtained only "[u]pon a showing of good cause."

We should not ignore the many constitutional interests at stake in order to protect

the one.

    II.   When error is not structural and the defendant does not object, RAP 2.5 is a
          procedural bar to appeal

          In accordance with controlling precedent, I would hold that structural error

analysis is appropriate only when applied to extraordinary circumstances that render

a criminal trial fundamentally unfair or ·an unreliable vehicle for determining guilt or

innocence. When a public trial violation is not structural error and a defendant does




6 In State v. Strode, 167 Wash. 2d 222, 217 P.3d 310 (2009), we reversed a child rape and
molestation conviction because jurors were questioned in chambers regarding their
experience with sexual abuse. Justice Charles Johnson dissented, finding that the plurality
"dismisse[d] out of hand the legitimate privacy interests of jurors." /d. at 237. Justice
Johnson explained that juror privacy and candidness could be particularly important in cases
that involve extremely sensitive matters and that these interests could interfere with a
defendant's right to an impartial jury. /d. Justice Johnson concluded that the trial judge
balanced the jurors' interest in privacy with the defendant's right to a public trial by an
impartial jury and properly questioned jurors in-chambers. /d.


                                            16
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


not object, RAP 2.5 controls and the defendant must show prejudice. State v.

Coristine, 177 Wash. 2d 370, 380, 300 P.3d 400 (2013).

      Applying these principles to this case, I would hold that Frawley is not entitled

to a new trial. The public trial error here was not structural, and Frawley did not

object. Thus, RAP 2.5 applies. Under RAP 2.5, an appellate court need not review

errors raised for the first time on appeal, but there is an exception for any "manifest

error affecting a constitutional right." RAP 2.5(a)(3). If an error is constitutional in

nature, it can be reviewed for the first time on appeal only if it is "manifest," meaning

it '"had practical and identifiable consequences in the trial of the case'" and can

survive harmless error review. State v. O'Hara, 167 Wash. 2d 91, 98-100, 217 P.3d 756

(2009) (quoting State v. Kirkman, 159 Wash. 2d 918, 925, 155 P.3d 125 (2007)). In

other words, a defendant who does not object must show actual prejudice resulting

from the error. /d.

       There is no indication of prejudice in Frawley. Closure occurred because the

defense wanted the private questioning, and it was conducted for the defendant's

benefit. 7 Defense counsel asked the court to waive his client's presence for jury

selection.   The court noted that in its experience, jurors talk more freely about

sensitive issues in private. In light of this, Frawley waived his own right to be present;


7 The record does not reflect whether or not the courtroom was ever actually closed to the
public. In his opening remarks to counsel before testimony began, the judge expressly
addressed the courtroom audience, saying that "the court is always open to the public as it
should be. I believe our court should always be open to the public, and that's why I allow
the press to come into the courtroom and that's important." 6 Verbatim Report of
Proceedings at 1068.



                                            17
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)


arguably, the public's presence would have similarly discouraged jurors from being

forthright with their answers.   Moreover, only jurors who answered yes to any

question in the questionnaire, which was designed to identify bias or contamination,

were called into chambers. Thus, the closure furthered Frawley's right to a fair trial

and I would find that, under the circumstances, this right outweighed the defendant's

right to a public trial.

                                   CONCLUSION

       The lead opinion holds that all public trial errors are structural, tainting the

entire proceeding, rendering the trial fundamentally unfair, and requiring automatic

reversal. The lead opinion fails to appreciate the limited nature of structural error

analysis and fails to consider that public trial violations take on many forms.

Questioning jurors in chambers on sensitive topics with the defendant's agreement

is not fundamentally unfair in the same way as, for example, complete denial of

counsel or a biased trial judge. We should not presume prejudice where, had the

trial judge performed a Bone-Club analysis, there is every reason to believe that

closure would have occurred in exactly the same manner.

        Here, because the error was not structural, we should instead apply the well-

developed and more precise rules we have incorporated into RAP 2.5. RAP 2.5

requires that Frawley's and Applegate's convictions be affirmed.




                                           18
No. 80727-2 (consolidated with No. 86513-2)
(Wiggins, J., dissenting)




      I respectfully dissent.




                                       19